DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/21/21 has been entered in the case. Claims 1-2, 6-7 and 11 are pending for examination and claims 8-10, 12-16 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2003/0032940) in view of Plishka et al. (US 7,981,090) and Pan (US 2011/0015566).
Regarding claim 1, Doyle discloses a body-fluid-and-medication leak-proof and closed medical 3connector, in Figs. 1-4, one of two ends of the body-fluid-and-medication leak-proof and 4closed medical connector (a whole unit in Fig. 1) detachably connected to an injector or a fluid 5infusion tube (e.g. a person skilled in the art would recognize that a first end of a male connector 10 is detachably connected to either an injector or a fluid infusion tube), the other of the two ends of the body-fluid-and-medication 
The 9body-fluid-and-medication leak-proof and closed medical connector, in Figs. 1-4, also see marked up Fig. 1 above, 10comprising:  

    PNG
    media_image1.png
    234
    932
    media_image1.png
    Greyscale

11a first connecting assembly 10 is a male-luer.  Thus, it is well-known in the art that a first end of a male connector 10 is detachably connected to either a syringe or a fluid infusion tube, communicating with the injector or the fluid infusion tube.  The first connecting assembly 1013 comprising 14a first sleeve 12 having 15a first end detachably connected to the injector or the 16fluid infusion tube (as said above, it is well-known in the art that first end of the sleeve 12 of the male connector 10 being detachably connected to either the syringe or the infusion tube/catheter);  17a second end 16; and 18a first channel 13 formed through the first sleeve 12, extending 19from the first end of the first sleeve to the second end of the first sleeve, 20communicating with the injector or the fluid infusion tube, and forming a first 21opening 33 in the second end of the first sleeve 12, see Fig. 2; and 22a first resilient valve 18 mounted in the first channel and selectively 23sealing the first opening; a plated portion (a middle/largest portion of the valve 18, see marked up figure below); a plug post (upper portion at element 20 & 22 in marked up figure below) mounted securely on the plated portion and selected sealing the first opening 33 and having a neck portion (at 36 or see marked up figure below) between two ends of the plug post (Note: one end of the plug post is interfacing with the plated portion; and the other end 22).

    PNG
    media_image2.png
    370
    456
    media_image2.png
    Greyscale


a second connecting assembly 24 is a female-luer.  Thus, it is well-known in the art that the second connecting assembly 24 detachably connected to the vial or the 27catheter, communicating with the vial or the catheter; the second connecting assembly 24 is detachably connected to the first connecting assembly 10; the second connecting assembly 24 comprising 3a second sleeve 28 having 4a first end.  As said above, the first end of the second sleeve 28 is a female-luer.  Therefore, the first end of the second sleeve 28 is detachably connected to the vial or the catheter;  5a second end 30 (of the second sleeve 28) detachably connected to the second end 16 of the 6first sleeve 10; and 7a second channel (an interior space located within the second sleeve 28; the second channel or the interior space allows a cannula 26 and a resilient sleeve 24 located inside the second channel) formed through the second sleeve 28, 8extending from the first end of the second sleeve to the second end of the 9second sleeve, see Figs. 1-2, communicating with the vial or the catheter, and forming a 10second opening in the second end 30 of the second sleeve 24;  11a connecting portion 26 mounted in the second channel and having 12a closed end, see Fig. 2; and  13at least one lateral hole 40 formed through a side wall of the 14connecting portion 26, communicating with an inner space of the connecting 15portion, and disposed adjacent to the closed end of the connecting portion 26; and  16a second resilient valve 34 mounted in the second channel;  
18wherein when the first connecting assembly 10 and the second connecting 19assembly 24 are connected to each other, the first sleeve 12 abuts the second resilient 20valve 34 to move the second resilient valve 34 relative to the connecting portion 26 to 21expose the at least one lateral hole 40 of the 
Doyle further discloses that the plug post is made of a resilient material (e.g. valve member 18 includes a resilient portion 20, para [0025]) and thus is deformable by abutting against (at the tip of) the connecting portion 26, see Figs. 3-4)
Doyle does not discloses that: 
a) the first resilient valve comprising: a plated portion having 9multiple communicating holes formed through the plated portion 10between two ends of the first channel;
b)  the second resilient valve is sealing the second opening of the second sleeve. 
Modifying part a) the first resilient valve comprising: a plated portion having 9multiple communicating holes formed through the plated portion 10between two ends of the first channel;
Plishka discloses a connector device, in Figs. 5-8 comprising: a resilient valve 166 comprising: a plated portion 164 having multiple communicating hole 170 formed through the plate portion 164 between two ends of the first channel 165; and a plug post 179 (a top portion lies above the plate portion 164; including elements 179 and 4 protrusions at the top end, in Fig. 7) mounted securely on the plated portion.

    PNG
    media_image3.png
    489
    571
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    540
    481
    media_image4.png
    Greyscale

                   
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Doyle with providing a first resilient valve (including multiple holes, a plug post), as taught by Plishka, in order to increase fluid flow through the holes during opening 
As the marked up figure above, it is noted that Doyle in view of Plishka comprising: the first resilient valve (as modified by Plishka) including the plug post 178 mounted securely on the plated portion 164 and selectively sealing the first opening 16 (in Doyle).  The first resilient valve (as shown in marked up figures above and below) comprising: a plated portion 164 having multiple communication holes formed through the plated portion between two ends of the first channel; and a plug post mounted securely on the plated portion selectively sealing the first opening, and having a necked portion between two ends of the plug post, see marked up figure below.  With regarding the limitation “the plug post is made of a resilient material and thus is deformable by abutting against the connecting portion”, Plishka discloses that the valve element 190 (equivalent to the first resilient valve 166, but in different embodiment) made from latex, or elastic polymeric material such as silicone, col. 9, lines 38-39.  A person skilled in the art would recognize that the valve element 166 (the first resilient 166 in Fig. 7 of Plishka) formed of a resilient material; 14wherein the plug post is a part of the first resilient valve.  Therefore, the plug post is made of a resilient 15material, and thus is deformable (in certain degrees) by abutting against the connecting portion.  

    PNG
    media_image5.png
    375
    492
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    281
    548
    media_image6.png
    Greyscale


Modifying part b) the second resilient valve is sealing the second opening of the second sleeve. 
Pan discloses a connector assembly 10 (equivalent to the second connector assembly of the claimed invention) comprising: a sleeve 10; a connecting portion 3 mounted in a second channel 41 (an interior space of the sleeve 10); a resilient valve 201 (equivalent to a second resilient valve of the claimed invention) mounted in the second channel; and selectively sealing a second opening, see Fig. 3.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Doyle (or Doyle in view of Pliska) with providing a second resilient valve being sealed at a second opening of the second connector assembly, as taught by Pan, in order to prevent ambient air or liquid medicine and blood of a patient’s blood vessel from flowing into the resilient valve when detaching the first and second connector assembly.
Regarding claim 166, Doyle in view of Plishka and Pan, see marked up figures below comprising: the necked portion has a notch (opening cut) formed in a side surface of the plug post. 

    PNG
    media_image6.png
    281
    548
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    346
    462
    media_image7.png
    Greyscale



Regarding claim 217, Doyle in view of Plishka and Pan discloses all claimed subject matter as required in the claimed invention. Doyle discloses that 22wherein 23the first sleeve has 24 a positioning recess (a portion is receiving and holding the plate 164, see marked up figure below) surrounding the first channel; and 29the first resilient valve has a positioning portion (outer surface of the plate 164) surrounding the plug post 179, one of two ends 3of the positioning portion connected to the plate portion, and the other of the 4two ends of the positioning portion mounted in the positioning recess.  

    PNG
    media_image8.png
    487
    564
    media_image8.png
    Greyscale
      
    PNG
    media_image4.png
    540
    481
    media_image4.png
    Greyscale


Note: claim 5 originally filed that the necked portion has a necked portion (see CLM 11/13/2018).  The current claim 1 (CLM 04/21/21) amended that: a plug post ... having a necked portion between two ends of the plug post.  In other words, the limitation “... between two ends of the plug post” changes the scope of the claimed invention.  
Regarding claim 11, Doyle in view of Plishka and Pan discloses all the claimed subject matter as required in the claimed invention.  Although Doyle does not disclose a third resilient valve as required in claimed invention; however, Pan further discloses that a second connecting assembly 10 10further comprises: a second resilient valve 201, a connecting portion 3; 11a third resilient valve 202 mounted in the second channel 41, and selectively 12blocking the second channel, see Fig. 3.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Doyle in view of Plishka and Pan with providing a second connector assembly (i.e. including a second resilient valve, a connecting portion, a third resilient valve mounted in an interior channel, as taught by Pan, in order to prevent air infiltration and backflow of bloody and liquid medicine in a patient’s blood vessel, see abstract, para [0001, 0008, 0046] in Pan. 
Note: the second connector assembly 24 (in Doyle) is replaced by the connector assembly 4 of Pan. Thus, Doyle in view of Plishka and Pan discloses that 13wherein when the first connecting assembly 10 (of Doyle) and the second connecting 14assembly 4 (of Pan) are connected to each other, the .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2003/0032940) in view of Plishka et al. (US 7,981,090) and Pan (US 2011/0015566) and further in view of Ryan (US 2016/0129235).
Doyle in view of Plishka and Pan discloses all the claimed subject matter as required except for the limitation that a protrusion protruding a protrusion protruding from the closed end of the connecting portion, 5and protruding along a lengthwise direction of the connecting portion.
Ryan discloses a medical connector comprising: a sleeve 42; a resilient valve 25; a connecting portion 19 comprising: a protrusion 21 protruding from the closed end (near element 20 in Fig. 3a) of the connecting portion and protruding along a lengthwise direction of the connecting portion.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Doyle in view of Plishka and Pan with providing a protrusion protruding from the closed end of the connecting portion, as taught by Ryan, in order to pass through the resilient valve easily and to increase the number of coupling and uncoupling events over the life-cycle of the injection port, para [0060] in Ryan. 

Response to Arguments
1) Applicant argues on page 13 of Remarks 04/21/21 that the plug post 122 (of current application) has a neck portion 1220, and the neck portion 1220 is located between two ends of the plug post 122.  Applicant further states that: the four posts on the area 179 of Plishka tapers at the top end rather than between two ends.  Applicant believes that Plishka does not disclose the plug post and the neck portion of the Applicant’s claimed body-fluid and medication leak proof and closed medical connector. 
In response, In this case, the plug post 179 in Plishka clearly shows (see Fig.5 in Plishka & marked up figures below) that the plug post 179 and a neck portion of the body-fluid and medication leak 

    PNG
    media_image6.png
    281
    548
    media_image6.png
    Greyscale



    PNG
    media_image3.png
    489
    571
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    540
    481
    media_image4.png
    Greyscale

                   
                   
2) Applicant argues on page 14 that a neck portion may not be formed between two ends of any one of the post of Plishka. 
In response, the marked up figures below show that the neck portion is formed between two ends of the plug post.  

    PNG
    media_image6.png
    281
    548
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    346
    462
    media_image7.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Note: claim 5 originally filed that the necked portion has a necked portion (see CLM 11/13/2018).  The current claim 1 (CLM 04/21/21) amended that: a plug post ... having a necked portion between two ends of the plug post.  In other words, the limitation “... between two ends of the plug post” changes the scope of the claimed invention.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783